Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 11/08/2021.
Claims 157-159 have been amended.
Claims 142-161 are pending in the instant application.
Claims 142-156 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 157-161 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (Low Modulus Biomimetic Microgel Particles with High Loading of Hemoglobin. Biomacromolecules 2012, 13, 2748−2759) in view of BOTVINICK et al (US 2006/0241365) and ZHENG et al (Artificial Cells, Blood Substitutes, and Biotechnology, 35: 568–584, 2007).
	Applicant’s claims are directed to a composition comprising of: a hydrogel matrix having a PEG based linker to an albumin covalently linked by a bifunctional linker, such as glutaraldehyde, to a reversible-oxygen molecule, such as hemoglobin.
	CHEN teaches a microgel composition with high loading of hemoglobin (see title) comprising of: crosslinking triethylene glycol acrylate (TEGA) and polyethylene diacrylate (see pg. 2749, 1st col), which is the same ingredients used by Applicant (see Applicant’s specification at [0541]-[0542]), to form microgel/hydrogel particles for oxygen transport (see abstract; see pg. 2749, 1st col) to mimic the shape of red blood cells (see pg. 2749, 1st col), wherein hemoglobin (Hb) or albumin (BSA) are conjugated to the hydrogel (see abstract; and pg. 2750, under Protein Conjugation to Particles and Polymers), which st col), which is similar to what Applicant did (see Applicant’s specification at [0516]).  The only difference between CHEN and Applicant’s invention is that CHEN uses only hemoglobin as the reversible oxygen binding molecule or albumin, wherein Applicant’s uses albumin covalently linked to hemoglobin by glutaraldehyde.
	CHEN does not teach using albumin covalently linked by a bifunctional linker, such as glutaraldehyde, to a reversible-oxygen molecule, such as hemoglobin.
	BOTVNICK taches a composition comprising of: a matrix (see abstract), such as a hydrogel matrix (see [0108]) made of polyethylene glycol as the polymer (see [0088]), that has immobilized throughout (see abstract), a reversible oxygen binding protein derivatives (see [0077]), such as a crosslinked human serum albumin to heme and heme derivatives, such as hemoglobin (see [0077]), wherein the crosslinker can be glutaraldehyde (see [0077]; [0123]), which reads on a nanoparticle having an albumin covalently linked to a reversible-oxygen molecule by a bifunctional linker. Additional disclosures include: can be used as an oxygen transport (see abstract); polyethylene glycol-hemoglobin conjugate (see [0077]; [0088]); reversible oxygen binding protein immobilized throughout matrix (see abstract); “crosslinking as part of the process to create stabilized matrix with hemoglobin using glutaraldehyde or other agents” (see [0077]). Thus, BOTVNICK teaches that the prior art had known of different functional equivalent types of reversible oxygen binding molecules, such as heme or hemoglobin or albumin conjugated to hemoglobin by glutaraldehyde.  Note, BOTVNICK is very close, but is not a 102 rejection, because BOTVNICK did not explicitly teach in details about the 
	ZHENG teaches the prior art had known of conjugation of albumin with hemoglobin as a candidate for blood substitute (see pg. 569, 1st paragraph) at a 1:1 ratio (see pg. 571, under Results), wherein the conjugation is conducted by glutaraldehyde (see pg. 569, 2nd paragraph). Note, ZHENG is used to show that using glutaraldehyde to conjugate albumin and hemoglobin is well-known in the art. 
 	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate hemoglobin conjugated to albumin by glutaraldehyde. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because heme or hemoglobin or albumin conjugated to hemoglobin by glutaraldehyde are different functional equivalent types of reversible oxygen binding molecules well-known in the art.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate crosslinking the albumin and oxygen binding molecule via a bifunctional linker, such as glutaraldehyde at 1:1 ratio. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is another well-known method of conjugating albumin with hemoglobin.
	Note, the limitation of bifunctional linker is a homobifuctional linker or a heterobifunctional linker reads on every bifunctional linker.	
Response to Arguments
	Applicant argues that none of the cited references teach the compound of Formula (I). The skilled artisan, after reviewing the combination of disclosures by Huang, Chen, Zheng, and Oss-Rosen, would not prepare the compound of Formula (I) since none of the cited references teach the compound of Formula (I). Therefore, claim 157 is not obvious.
	The Examiner finds this argument unpersuasive, because as discussed above, CHEN in view of BOTVINICK and ZHENG teaches Applicant’s invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618